Citation Nr: 9917997	
Decision Date: 06/29/99    Archive Date: 07/07/99

DOCKET NO.  95-36 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	South Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty in the Army from April 1965 
to March 1967.  He also had service with the Army National 
Guard (ANG) from July 1967 to July 1970.

This case came to the Board of Veterans' Appeals (Board) from 
a June 1995 RO decision which, in pertinent part, denied 
service connection for bilateral hearing loss.  In November 
1997, the Board remanded the case to the RO for further 
evidentiary development, and the case was subsequently 
returned to the Board.

When the case was remanded by the Board, there was also a 
pending issue of service connection for post-traumatic stress 
disorder (PTSD).  In an October 1998 decision, the RO granted 
that benefit, and such matter is no longer on appeal.


FINDING OF FACT

The veteran has not submitted competent evidence to show a 
plausible claim for service connection for bilateral hearing 
loss.


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim for 
service connection for bilateral hearing loss.  38 U.S.C.A. § 
5107(a) (West 1991).







REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from April 1965 
to March 1967, including service in Vietnam.  He also had 
service with the South Carolina ANG from July 1967 to July 
1970 (such included the usual brief periods of active duty 
for training and inactive duty training). 

Service personnel records demonstrate that the veteran's 
primary military occupational specialty during his Army 
service was that of an artilleryman.  He served in Vietnam as 
a cannoneer and as an artillery gunner.  Records show that he 
was not awarded any combat citations.  During his service 
with the ANG, his primary duty was as loader operator; it was 
noted that, as a civilian, the veteran was working as a hay 
equipment operator. 

Initially, the Board notes that the veteran's service medical 
records appear to be incomplete.  Service medical records 
from the veteran's first period of active duty (1965-1967) in 
the Army are associated with the file, but there are no 
service medical records from his 1967-1970 ANG service.  
Multiple attempts to obtain such (both from the National 
Personnel Records Center and from the South Carolina ANG) 
have been unsuccessful.

A review of the available service medical records shows that 
on medical examination performed for pre-induction purposes 
in August 1964, the veteran's ears and eardrums were listed 
as normal; hearing was 15/15 (normal) by voice testing.  On 
medical examination performed for induction purposes in April 
1965, the veteran's ears and eardrums were listed as normal.  
Audiometric testing revealed that pure tone decibel 
thresholds were recorded at 500, 1,000, 2,000, 3,000 and 
4,000 hertz as 25, 20, 25, 55, and 55, respectively, in the 
right ear; and 20, 30, 25, 55, and 20, respectively, in the 
left ear [converted ASA standards at the time to current ISO 
standards].  The examiner noted that both of the veteran's 
ears were full of wax.  No disqualifying defects were found, 
and the veteran's physical profile (PULHES) included H-1 
(normal) for hearing.  

On medical examination performed for separation purposes in 
March 1967, the veteran's ears and eardrums were listed as 
normal.  Audiometric testing revealed that pure tone decibel 
thresholds were recorded at 500, 1,000, 2,000, 3,000 and 
4,000 hertz as 15, 10, 10, 10, and 5, respectively, in the 
right ear; and 15, 10, 10, 10, and 5, respectively, in the 
left ear [converted ASA standards at the time to current ISO 
standards].  No disqualifying defects were found, and the 
veteran's physical profile (PULHES) included H-1 (normal) for 
hearing.  In a report of medical history completed in 
conjunction with the separation examination in March 1967, 
the veteran denied a history of hearing loss.  Service 
medical records are negative for complaints or a diagnosis of 
hearing loss.

VA outpatient treatment records dated from December 1994 to 
April 1995 reflect treatment for a variety of conditions.  
The first post-service medical evidence of bilateral hearing 
loss is dated in 1995.  Audiometric testing in March 1995 
revealed that pure tone decibel thresholds were recorded at 
500, 1,000, 2,000, and 4,000 hertz as 25, 35, 50, and 90 
respectively, in the right ear; and 20, 40, 60, and 95 in the 
left ear.  A March 1995 treatment note shows that the veteran 
reported bilateral hearing loss and constant bilateral 
tinnitus for 25 to 30 years, and reported military noise 
exposure.  The examiner diagnosed mild to severe 
sensorineural hearing loss.

In March 1995, the veteran submitted a claim for service 
connection for bilateral hearing loss.  By statements dated 
in March 1995, he said that he incurred bilateral hearing 
loss during his service in Vietnam when a 155-millimeter gun 
went off over his head and rendered him unconscious.

By a statement dated in September 1995, the veteran said that 
he served as a cannoneer with a field artillery unit during 
his tour of duty in Vietnam.  He stated that during his ANG 
service, he performed duties as a combat construction 
specialist and was exposed to loud noise from heavy 
equipment, and hearing protection was almost never worn.  He 
asserted that he was exposed to loud noises in Vietnam from 
artillery fire, and was exposed to loud noises as a heavy 
equipment operator, which contributed significantly to his 
current hearing loss.  He also asserted that he was exposed 
to combat in Vietnam.

At a VA psychiatric examination in January 1996, the veteran 
reported that he saw a 155-millimeter howitzer blow up and 
kill two soldiers while he was serving in an artillery unit 
in Vietnam.  He also reported that he had decreased hearing 
acuity.

By a statement received in December 1997, the veteran said 
that during his Vietnam service, the Air Force dropped a big 
bomb about "1500 'ms'" from him.  He said he was unable to 
hear for hours after this incident.  He said his hearing 
acuity was not tested upon separation from the Army, and that 
it was tested on entry into the ANG.  He said that after 
separation from the ANG, he later attempted to reenter the 
ANG, but was rejected due to his hearing loss.

In statements received in February 1998, the veteran 
reiterated many of his assertions, including that he was 
exposed to noise from weapons in Vietnam.

By a letter dated in September 1998, the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR) indicated that 
only one of the soldiers identified by the veteran was 
killed, and he was killed in action during a countermortar 
fire mission.  Records did not show that the other individual 
was wounded or injured.  It was indicated that elements of 
the veteran's unit were involved in combat operations.

At a September 1998 VA psychiatric examination, the veteran 
reported that after separation from service, he worked for 
"the mail," lumber companies, the forest department, the 
county department, a farmer supplier, and as a carpenter.

In a statement received in November 1998, the veteran 
reiterated many of his assertions.  He submitted photocopies 
of VA outpatient treatment records, one of which is a 
duplicate of a March 1995 treatment record which was already 
on file, except that the date was altered from "3/2/95" to 
"3/2/98."  The other treatment records are dated from 
January 1995 to March 1998, and primarily reflect treatment 
for a variety of unrelated conditions.  In May 1997 he 
presented with chest pain, and reported that he had decreased 
hearing secondary to a gun blast in Vietnam in 1967.  In 
December 1997 he presented with multiple complaints, 
including hearing loss, and requested a referral to the 
audiology department.  A March 1998 audiometry report 
reflects that the veteran had bilateral hearing loss.

The veteran also submitted photocopies of ANG personnel 
records, some of which appear to include his own recent 
notations concerning hearing loss (in his handwriting, and on 
documents or areas of the documents which by their nature 
would not contain such information).  One of these records 
appears to be the second page of a typewritten letter, dated 
in December 1967 and signed by the assistant adjutant of the 
South Carolina ANG.  After the signature line and the typed 
name and title of the author of the letter, there are 
handwritten notes which appear to have been written by the 
veteran (the handwriting is completely unlike that of the 
preceding signature and is similar to that of the veteran, as 
shown by other records in the claims folder).  Such notes 
read as follows:  "Hearing Loss A Battery 3rd 13th Artillery 
25th Division V.N. - 1965 - 66 No - exam - Need Rec".  
Another such document submitted by the veteran is a photocopy 
of a typewritten form entitled "Record of Interview EM 
Approaching Expiration of Term of Svc."  The form indicates 
that two interviews were performed with the veteran prior to 
his July 1970 expiration of service with the ANG, and that he 
chose not to extend his enlistment as he felt he had 
fulfilled his reserve obligation.  The form is signed by the 
unit commander.  In a box below the signature line the form 
reads, "For Higher HQ Use:", and below that the word 
"Noted" is typed three times, with a blank beside each one.  
Beside the first "Noted" there are handwritten initials 
with a date.  Beside the second "Noted" there is a 
handwritten entry of "Hearing Loss;" this latter entry is 
written in the veteran's handwriting.





II.  Analysis

The veteran claims service connection for bilateral hearing 
loss which he asserts was incurred during military service.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service incurrence 
for sensorineural hearing loss will be presumed if it is 
manifest to a compensable degree within the year after 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

Service connection may also be granted for disability 
resulting from disease or injury incurred in or aggravated 
while performing active duty for training, or injury incurred 
while performing inactive duty training.  38 U.S.C.A. § 
101(24).

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000, and 4,000 hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385. 

The veteran's claim presents the threshold question of 
whether he has met his initial burden of submitting evidence 
to show that his claim is well grounded, meaning plausible.  
If he has not presented evidence that his claim is well 
grounded, there is no duty on the part of the VA to assist 
him with his claim, and the claim must be denied.  
38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136 
(1994).  For the veteran's claim for service connection to be 
plausible or well grounded, it must be supported by competent 
evidence, not just allegations.  Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).

In order for a service connection claim to be well grounded, 
it must be supported by competent evidence of a current 
disability (medical evidence of a diagnosis), competent 
evidence of incurrence or aggravation of a disease or injury 
in service (medical evidence or, in some circumstances, lay 
evidence), and competent evidence showing causality between 
service and a current disability (medical evidence).  Caluza 
v. Brown, 7 Vet. App. 498 (1995); Grivois, supra; Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  

The evidence submitted in support of a claim must be accepted 
as true for the purpose of determining whether the claim is 
well-grounded except when the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19 (1993); see also Robinette v. Brown, 8 
Vet. App. 69 (1995).  The Board finds that the two ANG 
personnel documents submitted by the veteran obviously 
contain his own recent notations of hearing loss (not 
contemporaneously made in service), and the Board does not 
accept these documents as authentic for the purpose of 
showing hearing loss in service or for determining whether 
the claim is well-grounded.  Id.

The veteran had active duty in the Army from 1965 to 1967.  
His hearing thresholds at the time of his 1965 service 
induction examination were indicative of hearing loss, but 
such apparently was an acute condition caused by reported wax 
in the ears.  Later service medical records show no hearing 
loss.  On audiometric testing at the separation medical 
examination in 1967, hearing was normal.

There are no service medical records from the veteran's 
period of 1967-1970 ANG service, and multiple attempts to 
obtain such have been unavailing.

The first post-service medical evidence of bilateral hearing 
loss is dated in 1995, many years after service, when VA 
audiometric testing revealed a bilateral hearing loss 
disability as defined in 38 C.F.R. § 3.385.  Subsequent VA 
medical records reflect a diagnosis of bilateral hearing 
loss.

The veteran has asserted, in part, that he incurred bilateral 
hearing loss from noise exposure during his period of active 
duty.  Even if acoustic trauma occurred under combat 
circumstances (as asserted by the veteran), for the service 
connection claim to be well grounded he would still have to 
submit competent medical evidence linking the current 
bilateral hearing loss to service.  38 U.S.C.A. § 1154(b); 
Caluza, supra.  No such medical evidence of causality has 
been submitted to link current hearing loss to either Army 
active duty or to periods of training with the ANG. 

As a layman, the veteran is not competent to render an 
opinion regarding diagnosis or etiology, and his statements 
on such matters do not serve to make his claim well grounded.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Similarly, 
the veteran's self-reported lay history, transcribed in some 
of the recent post-service medical records, that his 
bilateral hearing loss began in service, does not constitute 
competent medical evidence of causality as required for a 
well-grounded claim.  LeShore v. Brown, 8 Vet. App. 406 
(1996).

Absent competent medical evidence linking the current 
bilateral hearing loss with service, the claim for service 
connection is implausible and must be denied as not well 
grounded.  38 U.S.C.A. § 5107(a); Caluza, supra.


ORDER

Service connection for bilateral hearing loss is denied.



		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals



 

